DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 06/24/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 112(b) rejections of claims 3 and 11 have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1, 3-17, 33-38	
Withdrawn claims: 				None
Previously cancelled claims: 		2, 18-32
Newly cancelled claims:			None
Amended claims: 				1, 3, 5, 9, 11
New claims: 					None
Claims currently under consideration:	1, 3-17, 33-38
Currently rejected claims:			1, 3-17, 33-38
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.
 
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-7, 9-10, 12-15, 17, 33-34, and 36-37 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Abelyan (US 8,298,600) as evidenced by Milk Facts (“Nutrient Content of Milk Varieties”, October 2015, Milk Facts, https://web.archive.org/web/20151029080652/http://milkfacts.info/Nutrition%20Facts/Nutrient%20Content.htm).
Regarding claim 1, Abelyan teaches a composition (corresponding to yogurt in column 9, lines 17-18) comprising: a reaction product formed from a reaction mixture comprising: (a) reactants selected from the group consisting of Stevia extract (corresponding to stevioside in column 5, lines 48-49 and column 9, line 12) and steviol glycosides (corresponding to rebaudioside A in column 6, lines 1-3 and column 9, lines 12); and (b) an amine donor (corresponding to the protein and amino acids in the skim milk in column 9, line 11), wherein the reaction product improves a taste of the composition in terms of bitterness, sweetness linger, and aftertaste (Abstract; column 1, lines 45-47; column 9, lines 17-18).  Since skim milk comprises 3.37% protein, as evidenced by row 5 of Table 2 on page 4 of Milk Facts, the composition of Abelyan comprises 4 grams of component (a) and about 169 grams of component (b) (corresponding to 5 kg of skim milk containing 3.37% protein), so that the weight ratio of (a) to (b) is 1:42, which falls within the claimed weight ratio.  From these teachings, Abelyan anticipates the claim.  However, the present claim could be considered to be anticipated or obvious in view of Abelyan because, although Abelyan does not use the term “Maillard reaction” when describing the reaction between components (a) and (b), the reaction disclosed by Abelyan qualifies as a Maillard reaction as defined by the Applicant in that a reaction mixture comprising an amine donor and a non-reducing sugar is subjected to a temperature for an amount of time necessary for a Maillard reaction to occur and for Maillard products to form (Specification, [00344], [00367]-[00368]).  Therefore, the reaction of Abelyan qualifies as a Maillard reaction that produces Maillard reaction products formed from components (a) and (b) as claimed.
Regarding claims 4-5, Abelyan teaches the invention as described above in claim 1, including the amine donor is the amino acids in milk (column 9, line 11) which comprises amino acids selected from members of the recited group as evidenced by the rows under “Protein Detail” in the table on page 6 of Milk Facts. 
Regarding claim 6, Abelyan teaches the invention as described above in claim 1, including the reaction mixture is heated at a temperature of 82°C (column 9, lines 11-13), which falls within the claimed temperature range.
Regarding claim 7, Abelyan teaches the invention as described above in claim 6, including the composition further comprising sorbitol, xylitol, mannitol, erythritol (corresponding to sugar alcohols), and aspartame (column 4, lines 53-62).
Regarding claim 9, Abelyan teaches a method for improving a taste of a composition (Abstract; column 9, lines 17-18) comprising the step of: adding a reaction product during preparation of the composition (corresponding to mixing and heating the yogurt ingredients in column 9, lines 11-16), wherein the reaction product is prepared from a reaction mixture comprising: (1) reactants selected from group consisting of Stevia extract (corresponding to stevioside in column 5, lines 48-49 and column 9, line 12) and steviol glycosides (corresponding to rebaudioside A in column 6, lines 1-3 and column 9, lines 12); and (2) an amine donor (corresponding to the protein and amino acids in the skim milk in column 9, line 11), wherein the reaction product improves a taste of the composition in terms of bitterness, sweetness linger, and aftertaste (Abstract; column 1, lines 45-47; column 9, lines 17-18).  Since skim milk comprises 3.37% protein, as evidenced by row 5 of Table 2 on page 4 of Milk Facts, the composition of Abelyan comprises 4 grams of component (1) and about 169 grams of component (2) (corresponding to 5 kg of skim milk containing 3.37% protein), so that the weight ratio of (1) to (2) is 1:42, which falls within the claimed weight ratio.  From these teachings, Abelyan anticipates the claim.  However, the present claim could be considered to be anticipated or obvious in view of Abelyan because, although Abelyan does not use the term “Maillard reaction” when describing the reaction between components (1) and (2), the reaction disclosed by Abelyan qualifies as a Maillard reaction as defined by the Applicant in that a reaction mixture comprising an amine donor and a non-reducing sugar is subjected to a temperature for an amount of time necessary for a Maillard reaction to occur and for Maillard products to form (Specification, [00344], [00367]-[00368]).  Therefore, the reaction of Abelyan qualifies as a Maillard reaction that produces Maillard reaction products formed from components (1) and (2) as claimed.
Regarding claim 10, Abelyan teaches the invention as described above in claim 9, including the reactants comprises a steviol glycoside that is rebaudioside A (column 6, lines 1-3 and column 9, lines 12).
Regarding claims 12-13, Abelyan teaches the invention as described above in claim 9, including the amine donor is the amino acids in milk (column 9, line 11) which comprises amino acids selected from members of the recited group as evidenced by the rows under “Protein Detail” in the table on page 6 of Milk Facts. 
Regarding claim 14, Abelyan teaches the invention as described above in claim 9, including the reaction mixture is heated at a temperature of 82°C (column 9, lines 11-13), which falls within the claimed temperature range.
Regarding claim 15, Abelyan teaches the invention as described above in claim 9, including the method further comprising sorbitol, xylitol, mannitol, erythritol (corresponding to sugar alcohols), and aspartame during preparation of the composition (column 4, lines 53-62).
Regarding claim 17, Abelyan teaches a method for improving a taste (Abstract; column 9, lines 17-18) of a food (corresponding to yogurt) comprising adding an effective amount of the composition of claim 1 to the food product (corresponding to mixing and heating the yogurt ingredients in column 9, lines 11-16).
Regarding claim 33, Abelyan teaches the invention as described above in claim 1, including the composition is a beverage (corresponding to yogurt drink in column 5, line 3).
Regarding claim 34, Abelyan teaches the invention as described above in claim 1, including the composition is a food product (corresponding to yogurt in column 9, lines 17-18).
Regarding claim 36, Abelyan teaches the invention as described above in claim 1, including the composition is a beverage (corresponding to yogurt drink in column 5, line 3).
Regarding claim 37, Abelyan teaches the invention as described above in claim 9, including the composition is a food product (corresponding to yogurt in column 9, lines 17-18).

Claim Rejections - 35 USC § 103
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Abelyan (US 8,298,600) as evidenced by Milk Facts (“Nutrient Content of Milk Varieties”, October 2015, Milk Facts, https://web.archive.org/web/20151029080652/http://milkfacts.info/Nutrition%20Facts/Nutrient%20Content.htm) as applied to claims 1 and 9 above.
Regarding claim 3, Abelyan teaches the invention as described above in claim 1, including an object of the invention is to improve the taste of a composition comprising Stevia glycosides and extracts in terms of bitterness, sweetness linger, and aftertaste (Abstract; column 1, lines 45-47) and that one of the main methods of improving taste known in the art is by glycosylation of steviol glycosides (column 1, lines 50-52).  It would have obvious for a skilled practitioner to have used the glycosylated glycosides recited in claim 3 in order to further improve the taste of the composition disclosed in Abelyan since this method of taste improvement is known in the art, thereby rendering the claim obvious. 
Regarding claim 11, Abelyan teaches the invention as described above in claim 9, including an object of the invention is to improve the taste of a composition comprising Stevia glycosides and extracts in terms of bitterness, sweetness linger, and aftertaste (Abstract; column 1, lines 45-47) and that one of the main methods of improving taste known in the art is by glycosylation of steviol glycosides (column 1, lines 50-52).  It would have obvious for a skilled practitioner to have used the glycosylated glycosides recited in claim 3 in order to further improve the taste of the composition disclosed in Abelyan since this method of taste improvement is known in the art, thereby rendering the claim obvious.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abelyan (US 8,298,600) as evidenced by Milk Facts (“Nutrient Content of Milk Varieties”, October 2015, Milk Facts, https://web.archive.org/web/20151029080652/http://milkfacts.info/Nutrition%20Facts/Nutrient%20Content.htm) as applied to claims 1 and 14 above, in view of Euromonitor (“Monk Fruit Extract” A Natural, Zero-Calorie Sweetener with No Bitter Aftertaste”, 2012, Euromonitor, https://www.euromonitor.com/article/monk-fruit-extract-a-natural-zero-calorie-sweetener-with-no-bitter-aftertaste#:~:text=No%20Bitter%20Aftertaste-,Monk%20Fruit%20Extract%3A%20A%20Natural%2C%20Zero%2DCalorie,Sweetener%20with%20No%20Bitter%20Aftertaste&text=Share%3A,natural%20alternative%20to%20artificial%20sweeteners).
Regarding claim 8, Abelyan teaches the invention as described above in claim 1, including an object of the invention is to improve the taste of a composition such as yogurt (column 9, lines 17-18; Abstract) comprising Stevia glycosides and extracts in terms of bitterness, sweetness linger, and aftertaste (Abstract; column 1, lines 45-47) and that the Stevia glycosides and extracts can be mixed with other sweeteners (column 4, lines 53-62) to produce low-calorie products (column 4, lines 63-65; column 9, lines 17-18).  Abelyan does not teach that the composition further comprises a swingle extract.
However, Euromonitor discloses that swingle extract (corresponding to monk fruit extract) is gaining in popularity (page 1, paragraph 1) and that it is a zero-calorie sweetener without an aftertaste (Title) that is used in yogurt (page 1, paragraph 4). 
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Abelyan to include swingle extract as taught by Euromonitor.  Since Abelyan teaches that its composition (a) improves bitterness, sweetness linger, and aftertaste; (b) produces low-calorie products; (c) can be mixed with other sweeteners; and (d) is a yogurt, a skilled practitioner would be motivated to consult an additional reference such as Euromonitor in order to determine a suitable sweetener for producing a low-calorie yogurt without an aftertaste, thereby rendering the claim obvious.
Regarding claim 16, Abelyan teaches the invention as described above in claim 14, including an object of the invention is to improve the taste of a composition such as yogurt (column 9, lines 17-18; Abstract) comprising Stevia glycosides and extracts in terms of bitterness, sweetness linger, and aftertaste (Abstract; column 1, lines 45-47) and that the Stevia glycosides and extracts can be mixed with other sweeteners (column 4, lines 53-62) to produce low-calorie products (column 4, lines 63-65; column 9, lines 17-18).  Abelyan does not teach that the composition further comprises a swingle extract.
However, Euromonitor discloses that swingle extract (corresponding to monk fruit extract) is gaining in popularity (page 1, paragraph 1) and that it is a zero-calorie sweetener without an aftertaste (Title) that is used in yogurt (page 1, paragraph 4). 
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Abelyan to include swingle extract as taught by Euromonitor.  Since Abelyan teaches that its composition (a) improves bitterness, sweetness linger, and aftertaste; (b) produces low-calorie products; (c) can be mixed with other sweeteners; and (d) is a yogurt, a skilled practitioner would be motivated to consult an additional reference such as Euromonitor in order to determine a suitable sweetener for producing a low-calorie yogurt without an aftertaste, thereby rendering the claim obvious.

Claims 35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Abelyan (US 8,298,600) as evidenced by Milk Facts (“Nutrient Content of Milk Varieties”, October 2015, Milk Facts, https://web.archive.org/web/20151029080652/http://milkfacts.info/Nutrition%20Facts/Nutrient%20Content.htm) as applied to claims 1 and 9 above, in view of Blender (“Do All Smoothies Have Yogurt?”, 2017, Blender Recipe Reviews, https://blenderrecipereviews.com/recipes/smoothies/frequently-asked-questions/doall-smoothies-have-yogurt).
Regarding claim 35, Abelyan teaches the invention as described above in claim 1, including that the composition is a yogurt (column 9, lines 17-18).  It does not teach the composition is a sweetener or flavoring agent.
However, Bender discloses yogurt as a flavoring agent in smoothies (corresponding to adds flavor in page 1, paragraph 1).  Since yogurt is a flavoring agent, the composition disclosed by Abelyan is a flavoring agent as claimed.
It would have been obvious for a person of ordinary skill in the art to have used the composition of Abelyan as a flavoring agent as taught by Blender.  Since Blender discloses that yogurt is used to add flavor to a smoothie, a skilled practitioner would readily recognize that yogurt is a flavoring agent, thereby rendering the claim obvious.
Regarding claim 38, Abelyan teaches the invention as described above in claim 9, including that the composition is a yogurt (column 9, lines 17-18).  It does not teach the composition is a sweetener or flavoring agent.
However, Bender discloses yogurt as a flavoring agent in smoothies (corresponding to adds flavor in page 1, paragraph 1).  Since yogurt is a flavoring agent, the composition disclosed by Abelyan is a flavoring agent as claimed.
It would have been obvious for a person of ordinary skill in the art to have used the composition of Abelyan as a flavoring agent as taught by Blender.  Since Blender discloses that yogurt is used to add flavor to a smoothie, a skilled practitioner would readily recognize that yogurt is a flavoring agent, thereby rendering the claim obvious.

Double Patenting
Claims 1, 4, 5, 7-9, 12, 13, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 7, 8, 10, 11, 12, 14, 15, and 22 of U.S. Patent No. 11,324,237.  Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1, 8, 15, and 22 require limitations of instant claims 1 and 9; co-pending claims 3 and 10 requires limitations of instant claims 4 and 12; co-pending claims 4 and 11 require limitations of instant claims 5 and 13; co-pending claims 5 and 12 require limitations of instant claims 7 and 15; co-pending claims 7 and 14 require limitations of instant claims 8 and 16.  The instant claims also require (a) and (b) to have a weight ratio of 99:1 to 1:99; however, the co-pending claims do not require a weight ratio of reactants and therefore, the selection of a ratio within the range recited by the instant claims would render them obvious.

Claims 1, 6, 9, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,102,996.  Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 1 requires limitations of instant claims 1, 6, 9, and 14, except (1) the MRP to be present in the composition at an effective amount.  However, the instant claims do not require any amount of composition to be present in the sweetener composition.  The instant claims also require (a) and (b) to have a weight ratio of 99:1 to 1:99; however, the co-pending claims do not require a weight ratio of reactants and therefore, the selection of a ratio within the range recited by the instant claims would render them obvious.

Claims 1, 6, 9, 14, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,266,170.  Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 11 requires limitations of instant claims 1, 6, 9, 14, and 17, except for the first and second components to be present in the composition at a range of 0.0001-50 wt.%.  However, the instant claims do not require the components to comprise any amount of the sweetener composition.  The instant claims also require (a) and (b) to have a weight ratio of 99:1 to 1:99; however, the co-pending claims do not require a weight ratio of reactants and therefore, the selection of a ratio within the range recited by the instant claims would render them obvious.

Claims 1, 6, 9, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,147,295.  Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 1 requires limitations of instant claims 1, 6, 9, and 14, except for the MRP composition to comprise of 0.1-99 wt.% of the sweetener composition.  However, the instant claims do not require the components to comprise any amount of the sweetener composition.  The instant claims also require (a) and (b) to have a weight ratio of 99:1 to 1:99; however, the co-pending claims do not require a weight ratio of reactants and therefore, the selection of a ratio within the range recited by the instant claims would render them obvious.

Claims 1, 9, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 11,369,127.  Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1 and 15 require limitations of instant claims 1, 9, and 17, except for reaction to occur at temperature of 60-250°C.  However, the instant claims do not specify a reaction temperature.  The instant claims also require (a) and (b) to have a weight ratio of 99:1 to 1:99; however, the co-pending claims do not require a weight ratio of reactants and therefore, the selection of a ratio within the range recited by the instant claims would render them obvious.

Claims 1, 9, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 19 of U.S. Patent No. 11,154,079.  Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1, 10, and 19 require limitations of instant claims 1, 9, and 17, except for reaction to occur at temperature of 60-250°C.  However, the instant claims do not specify a reaction temperature.  The instant claims also require (a) and (b) to have a weight ratio of 99:1 to 1:99; however, the co-pending claims do not require a weight ratio of reactants and therefore, the selection of a ratio within the range recited by the instant claims would render them obvious.

Claims 1, 9, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37, 49, 51, 60, and 63 of co-pending Application No. 16/676,945 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Co-pending claims 37, 49, 51, 60 and 63 require limitations of instant claims 1, 9, and 17.    The instant claims require (a) and (b) to have a weight ratio of 99:1 to 1:99; however, the co-pending claims do not require a weight ratio of reactants and therefore, the selection of a ratio within the range recited by the instant claims would render them obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 9, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 34, and 41 of co-pending Application No. 17/301,485 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Co-pending claims 27, 34, and 41 require limitations of instant claims 1, 9, and 17, except for reaction to occur at temperature of 60-250°C.  However, the instant claims do not specify a reaction temperature.  The instant claims require (a) and (b) to have a weight ratio of 99:1 to 1:99; however, the co-pending claims do not require a weight ratio of reactants and therefore, the selection of a ratio within the range recited by the instant claims would render them obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 9, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of co-pending Application No. 17/455,327 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Co-pending claims 1 and 11 require limitations of instant claims 1, 9, and 17.  The instant claims require (a) and (b) to have a weight ratio of 99:1 to 1:99; however, the co-pending claims do not require a weight ratio of reactants and therefore, the selection of a ratio within the range recited by the instant claims would render them obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 9, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 16 of co-pending Application No. 17/454, 548 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Co-pending claims 1, 11, and 16 require limitations of instant claims 1, 9, and 17.  The instant claims require (a) and (b) to have a weight ratio of 99:1 to 1:99; however, the co-pending claims do not require a weight ratio of reactants and therefore, the selection of a ratio within the range recited by the instant claims would render them obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Claim Rejections – 35 U.S.C. §112(b) of claims 3 and 11: Applicant amended claims 3 and 11 which fully addresses the rejections and therefore, the rejections are withdrawn.

Claim Rejections – 35 U.S.C. §102/103 of claims 1, 4, 5, 9, 12, 13, 17, and 33-38 over Khattab: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claims 1 and 9 to require the taste improvement be in terms of bitterness, sweetness onset, aftertaste, and/or sweetness linger.  Applicant argued that Khattab does not disclose a Maillard reaction as it describes the formation of stevia/amino acid esters through the reaction of an amino acid with the carboxyl group of the steviol backbone, instead of the reaction of an amino acid with a reducing sugar as required by the definition of a Maillard reaction.  Applicant stated that claims 1 and 9 are patentable over Khattab because Khattab fails to teach every element of the claimed invention and that claims 4, 5, 12, 13, 17, and 33-38 are patentable by reason of dependency (Applicant’s Remarks, page 7, paragraphs 1-7).
However, in the new grounds of rejection of claims 1 and 9, Khattab no longer serves as a prior art reference and the features of claims 1 and 9 are fully taught by Abelyan.  Therefore, Applicant’s arguments regarding Khattab are moot and the rejections of the claims stand as written herein.  It is noted that Applicant states that the definition of a Maillard reaction involves the reaction of a reducing sugar with an amino acid (Applicant’s Remarks, page 7, paragraph 3), which is the conventional definition of a Maillard reaction.  However, in the present specification, Applicant defines the Maillard reaction of the present claims unconventionally as being a reaction between a non-reducing sugar and an amino acid (specification [00344]).  Therefore, the present claims are being interpreted under such meaning. 

Claim Rejections – 35 U.S.C. §103 of claims 1, 3-5, 8-13, 15, 17, and 33-38 over Oglesby: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claims 1 and 9 to require the taste improvement be in terms of bitterness, sweetness onset, aftertaste, and/or sweetness linger.  Applicant argued that Oglesby discloses sweetener compositions and methods for reducing oral cavity and tongue coating adherences, including compositions comprising high potency sweeteners in an emulsified mixture.  Applicant stated that Oglesby does not mention Maillard reaction products; a composition comprising an amount of Maillard reaction products effective to improve bitterness, sweetness onset, aftertaste, and/or sweetness linger of a composition; a method comprising the addition of an amount of Maillard reaction products effective to improve bitterness, sweetness onset, aftertaste, and/or sweetness linger of a composition; or a method/composition comprising a Maillard reaction wherein the Stevia component and amine donor are in a ratio of 1:99 to 99:1.  Applicant stated that Seasoned Advice fails to cure the deficiencies of Oglesby as Seasoned Advice generally discloses the Maillard reaction (Applicant’s Remarks, page 8, paragraph 1 – page 10, paragraph 3).
 However, in the new grounds of rejection of claims 1 and 9, Oglesby no longer serves as a prior art reference and the features of claims 1 and 9 are fully taught by Abelyan which discloses that the reaction product improves a taste of the composition in terms of bitterness, sweetness linger, and aftertaste as claimed.  Therefore, Applicant’s arguments regarding Oglesby are moot and the rejection of the claims stand as written herein.

Double Patenting Rejections: Applicant will address the rejections at such time as the present claims are deemed allowable (Applicant’s Remarks, page 10, paragraph 4, page 11, paragraph 7).  Therefore, the double patenting rejections of the claims are maintained.

Allowable Subject Matter: Applicant acknowledged the indication in the previous Office Action regarding claims 6-7, 14, and 16 being allowable if rewritten in independent form including all limitations of the base and any intervening claims (Applicant’s Remarks, page 12, paragraph 1).
However, upon reexamination of the amended claims, Examiner identified prior art disclosing the features of the current base claims and the additional features of claims 6-7, 14, and 16 and applied the prior art reference(s) to the current rejections as described above.  Therefore, there is no allowable subject matter identified in the current claims and the indication of allowable subject matter in the previous Office Action is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791